Citation Nr: 1229003	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  07-16 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a right leg disorder, claimed as right leg pain. 

2. Entitlement to an evaluation higher than 20 percent for service-connected cervical spine degenerative arthritis C4-5. 

3. Entitlement to an evaluation higher than 20 percent for service-connected left upper extremity radiculopathy. 

4. Entitlement to an evaluation higher than 30 percent for service-connected right upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to November 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In August 2009, the Veteran presented hearing testimony at the Louisville RO before a Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 


FINDINGS OF FACT

1. In July 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a right leg disorder, claimed as right leg pain. 

2. In July 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an evaluation higher than 20 percent for service-connected cervical spine degenerative arthritis C4-5.

3. In July 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of to an evaluation higher than 20 percent for service-connected left upper extremity radiculopathy. 

4. In July 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an evaluation higher than 30 percent for service-connected right upper extremity radiculopathy.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a right leg disorder, claimed as right leg pain, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011). 

2. The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an evaluation higher than 20 percent for service-connected cervical spine degenerative arthritis C4-5 have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

3. The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an evaluation higher than 20 percent for service-connected left upper extremity radiculopathy have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011). 

4. The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an evaluation higher than 30 percent for service-connected right upper extremity radiculopathy have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 2005, the Veteran filed claims for entitlement to service connection for a right leg disorder, claimed as right leg pain, entitlement to an increased evaluation for service-connected cervical spine degenerative arthritis C4-5, entitlement to an increased evaluation percent for service-connected left upper extremity radiculopathy, and entitlement to an increased evaluation for service-connected right upper extremity radiculopathy.  By a rating decision dated in December 2005, the service connection claim was denied, and the increased rating claims were not resolved to the Veteran's satisfaction.  The Veteran perfected an appeal as to these claims in May 2007.  However, in July 2012, the Veteran stated that he wished to withdraw his appeal for the issues of entitlement to service connection for a right leg disorder, claimed as right leg pain, entitlement to an increased evaluation for service-connected cervical spine degenerative arthritis C4-5, entitlement to an increased evaluation percent for service-connected left upper extremity radiculopathy, and entitlement to an increased evaluation for service-connected right upper extremity radiculopathy. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c). 

With regard to the issues of entitlement to service connection for a right leg disorder, claimed as right leg pain, entitlement to an increased evaluation for service-connected cervical spine degenerative arthritis C4-5, entitlement to an increased evaluation percent for service-connected left upper extremity radiculopathy, and entitlement to an increased evaluation for service-connected right upper extremity radiculopathy, prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his appeal as to these issues.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issues of entitlement to service connection for a right leg disorder, claimed as right leg pain, entitlement to an increased evaluation for service-connected cervical spine degenerative arthritis C4-5, entitlement to an increased evaluation percent for service-connected left upper extremity radiculopathy, and entitlement to an increased evaluation for service-connected right upper extremity radiculopathy.  As such, the Board finds that the Veteran has withdrawn his claims as to these issues, and accordingly, the Board does not have jurisdiction to review the appeal as to the issues of entitlement to service connection for a right leg disorder, claimed as right leg pain, entitlement to an increased evaluation for service-connected cervical spine degenerative arthritis C4-5, entitlement to an increased evaluation percent for service-connected left upper extremity radiculopathy, and entitlement to an increased evaluation for service-connected right upper extremity radiculopathy, and they are dismissed. 


ORDER

The claim of entitlement to service connection for a right leg disorder, claimed as right leg pain is dismissed.

The claim of entitlement to an evaluation higher than 20 percent for service-connected cervical spine degenerative arthritis C4-5 is dismissed.

The claim of entitlement to an evaluation higher than 20 percent for service-connected left upper extremity radiculopathy is dismissed.

The claim of entitlement to an evaluation higher than 30 percent for service-connected right upper extremity radiculopathy is dismissed.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


